Name: Commission Regulation (EEC) No 170/82 of 26 January 1982 amending for the third time Regulation (EEC) No 3244/80 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 82 Official Journal of the European Communities No L 19/25 COMMISSION REGULATION (EEC) No 170/82 of 26 January 1982 amending for the third time Regulation (EEC) No 3244/80 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1980/81 wine-growing year HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3244/80 is hereby amended as follows : 1 . In Article 2 (3) ' 15 December 1981 ' is replaced by '31 January 1982'. 2 . In Article 4a ( 1 ) ' 14 December 1981 ' is replaced by '30 January 1982'. 3 . In Article 4a (2) ' 15 December 1981 ' is replaced by '31 January 1982'. 4 . In Article 6 (3) '31 January 1982' is replaced by 31 March 1982'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Haivng regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Articles 40 (4) and 65 thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 3244/80 (3), as last amended by Regulation (EEC) No 2164/81 (4), provided that distillation opera ­ tions are to be completed by 15 December 1981 ; whereas, on account of the large quantity of wine to be distilled following the measures decided upon at the start of this marketing year, distilleries are unable to meet the deadline ; whereas the time limit for carrying out the said distillation operations should therefore be deferred to 31 January 1982 and certain other dates fixed in the same Regulation should be adapted in consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p . 1 . 2 OJ No L 359 , 15 . 12. 1981 , p . 1 . (3) OJ No L 341 , 16 . 12 . 1980 , p . 16 . (4) OJ No L 210 , 30 . 7 . 1981 , p . 41 .